Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Response to Amendment
	This Office Action is in response to the amendments filed on 09/07/2021 wherein claims 1, 3-8, 10-15, and 17-20 are pending. Claims 1, 8, and 15 have been amended.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-8, 10 – 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20190187168 to Mukai et al. (hereinafter Mukai) in view of US20180357908 to Shorter et al. (hereinafter Shorter), in further view of US20140324351A1 to Dannevik et al. (hereinafter Dannevik), and in further view of US20160217694 to Batla et al. (hereinafter Batla).

Regarding Claim 1: Mukai teaches:
“A method, by one or more processors, for using an unmanned aerial system (UAS), comprising: ”(para 0007 – “a wind estimation system according to the present invention includes movement instruction means for instructing an unmanned aerial vehicle (UAV) to move”; para 0028 – “The control unit 11 includes, for example, one or more microprocessors”);
“determining the micro-weather conditions at the selected location and altitude” (the size of golf course of Mukai is interpreted as the size of micro-weather condition, added by examiner; para 0016 – “the wind estimation system further includes measuring position receiving means for receiving, from a user, an instruction of a location to measure wind”; para 0040 – “the measuring position is specified by the latitude/longitude information and the altitude information”; para 0102 – “although the case in which the wind estimation system 1 is used in a golf course is taken as an example, the wind estimation system 1 may be used for measuring wind at any position, and applied to various purposes other than golf. For example, the wind estimation system 1 may be used for measuring wind in sports or leisure other than golf, or measuring wind at any position, such as on the water”.)
Mukai is silent on:
“receiving a request, from a user via a network, for current weather information with respect to micro-weather conditions at a selected location and altitude; determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user; responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.  
However, Shorter discloses:
“receiving a request, from a user via a network, for current weather information with respect to micro-weather conditions at a selected location and altitude” (Fig. 3, network 140; para 0057 – “Weather module 334 may be configured to track and store information related to weather that may affect aviation, such as by providing access to a collection of real-time, forecasted and predictive weather products… Weather module 334 may receive data and/or forecasts from third-party devices 130… Forecasts may include past forecasts, current forecasts (i.e., anticipated future weather conditions), current weather conditions, and/or predictive forecasts.”; para 0082 – “Mobile application device 354 may transmit a request for information via flight plan API 318 (step 720). For example, mobile application (interpreted as user user, added by examiner) device 354 may request airport information, weather information”; Figs. 14-16; para 0101 – “weather tool 630 may provide a user with current weather and future weather forecasts, including precipitation, wind, pressure, cloud cover, temperatures, visibility, etc.”; para 0104 – “weather tool 630 may provide information based on a location of mobile application device 354. This information may include nearby weather information (interpreted as micro-weather, added by examiner)”)
“determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user” (para 0083 – “Mobile application device 354 may receive the requested information from flight planning system 110 via flight plan API 318 (step 730). … Mobile application device 354 may receive additional input from a user and may further communicate with flight planning system 110 (and/or a third-party device 130) to request and receive additional information”; para 0088 – “Mobile application device 354 may subsequently access stored information and display it via interface hardware 430 (step 840). For example, a user may request information associated with an airport, which may be recalled by mobile application device 354 from memory hardware 410.)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Shorter, in order to improve the accuracy of the determination of micro-weather condition for the specific local site.
Both Mukai and Shorter are silent on:
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.
However, Dannevik discloses:
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to Another embodiment of the present invention is to utilize a methodology for determination of the optimal place and time at which additional initialization data from mobile sensors (including un-manned aerial system UAS) will be most useful, as a function of the current weather conditions, and optimally deploying the mobile sensors for additional data gathering... In order to more accurately predict weather conditions, weather sensor data may be useful aerially and/or at a specific location… This methodology can provide a system for optimal deployment of UAS-borne sensors to improve the prediction of weather conditions that are of most interest to a variety of particular business (or client) interests ”; para 0220 – “The UAS fleet location and Capacity is also provided such that the optimization model can generated and transmit control commands to deploy the UAS fleet to a particular location, at a particular altitude”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter combination, as taught by Dannevik, in order to improve the accuracy of the determination of micro-weather condition for the specific local site by detecting the weather conditions threshold in time.
	Mukai/Shorter combination and Dannevik are silent on:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a 
However, Batla discloses:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”); 
“at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions” (para 0066 – “UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260… the feedback may include information received by sensors of UAV 220, such as visual information received from electromagnetic spectrum sensors of UAV 220 (e.g., images of obstacles), temperature information, wind conditions (i.e. information not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions, added by examiner)”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors giving a user the capability to determine and/or deduce the micro-weather conditions.

Regarding Claim 3:  The Mukai/Shorter/Dannevik/Batla combination disclose the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“collecting data relating to the micro-weather conditions using the plurality of sensor devices associated with the UAS“ (para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”).  

“the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 4:  The Mukai/Shorter/Dannevik/Batla combination disclose the method of claim 3 (see the rejection for claim 3).
Mukai further discloses:
“storing the collected data in a repository” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”); and 
”generating a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).

Regarding Claim 5:  The Mukai/Shorter/Dannevik/Batla combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“further including scheduling the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the scheduling of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). ….In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction”).
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 6:  The Mukai/Shorter/Dannevik/Batla combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further teaches:
“redirecting the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the redirecting the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”).
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 7:  The Mukai/Shorter/Dannevik/Batla combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“the determining the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs while the UAS is traveling or within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).  
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 8: Mukai teaches:
“A system, using an unmanned aerial system (UAS) in a computing environment, comprising: one or more processors with executable instructions that when executed cause the system to: “(para 0007 – “a wind estimation system according to the present invention includes movement instruction means for instructing an unmanned aerial vehicle (UAV) to move”; para 0028 – “The control unit 11 includes, for example, one or more microprocessors. The control unit 11 executes processing according to programs and data stored in the storage unit 12. The storage unit 12 includes a main storage unit and an auxiliary storage unit”);
“determining the micro-weather conditions at the selected location and altitude” (the size of golf course of Mukai is interpreted as the size of micro-weather condition, added by examiner; para 0016 – “the wind estimation system further includes measuring position receiving means for receiving, from a user, an instruction of a location to measure wind”; para 0040 – “the measuring position is specified by the latitude/longitude information and the altitude information”; para 0102 – “although the case in which the wind estimation system 1 is used in a golf course is taken as an example, the wind estimation system 1 may be used for measuring wind at any position, and applied to various purposes other than golf. For example, the wind estimation system 1 may be used for measuring wind in sports or leisure other than golf, or measuring wind at any position, such as on the water”.)
Mukai is silent on:
“receive a request, from a user via a network,  for current weather information with respect to micro-weather conditions at a selected location and altitude; determine whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user; responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatch the UAS to the selected location and altitude; and determine the micro-weather conditions at the selected location and altitude 
However, Shorter discloses:
“receive a request, from a user via a network, for current weather information with respect to micro-weather conditions at a selected location and altitude” (Fig. 3, network 140; para 0057 – “Weather module 334 may be configured to track and store information related to weather that may affect aviation, such as by providing access to a collection of real-time, forecasted and predictive weather products… Weather module 334 may receive data and/or forecasts from third-party devices 130… Forecasts may include past forecasts, current forecasts (i.e., anticipated future weather conditions), current weather conditions, and/or predictive forecasts.”; para 0082 – “Mobile application device 354 may transmit a request for information via flight plan API 318 (step 720). For example, mobile application (interpreted as  user, added by examiner) device 354 may request airport information, weather information”; Figs. 14-16; para 0101 – “weather tool 630 may provide a user with current weather and future weather forecasts, including precipitation, wind, pressure, cloud cover, temperatures, visibility, etc.”; para 0104 – “weather tool 630 may provide information based on a location of mobile application device 354. This information may include nearby weather information (interpreted as micro-weather, added by examiner)”))
“determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user” (para 0083 – “Mobile application device 354 may receive the requested information from flight planning system 110 via flight plan API 318 (step 730). … Mobile application device 354 may receive additional input from a user and may further communicate with flight planning system 110 (and/or a third-party device 130) to request and receive additional information”; para 0088 – “Mobile application device 354 may subsequently access stored information and display it via interface hardware 430 (step 840). For example, a user may request information associated with an airport, which may be recalled by mobile application device 354 from memory hardware 410.)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Shorter, in order to improve the accuracy of the determination of micro-weather condition for the specific local site.
Both Mukai and Shorter are silent on:
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.
However, Dannevik discloses:
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude” (para 0034 – “Another embodiment of the present invention is to utilize a methodology for determination of the optimal place and time at which additional initialization data from mobile sensors (including un-manned aerial system UAS) will be most useful, as a function of the current weather conditions, and optimally deploying the mobile sensors for additional data gathering... In order to more accurately predict weather conditions, weather sensor data may be useful aerially and/or at a specific location… This methodology can provide a system for optimal deployment of UAS-borne sensors to improve the prediction of weather conditions that are of most interest to a variety of particular business (or client) interests ”; para 0220 – “The UAS fleet location and Capacity is also provided such that the optimization model can generated and transmit control commands to deploy the UAS fleet to a particular location, at a particular altitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter combination, as taught by Dannevik, in order to improve the accuracy of the determination of micro-weather condition for the specific local site by detecting the weather conditions threshold in time.
	Mukai/shorter combination and Dannevik are silent on:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.  
However, Batla discloses:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”); 
“at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions” (para 0066 – “UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260… the feedback may include information received by sensors of UAV 220, such as visual information received from electromagnetic spectrum sensors of UAV 220 (e.g., images of obstacles), temperature information, wind conditions (i.e. information not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions, added by examiner)”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the 

Regarding Claim 10:  The Mukai/Shorter/Dannevik/Batla combination disclose the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
“the executable instructions further collect data relating to the micro-weather conditions using the plurality of sensor devices associated with a UAS”( Fig. 6; para 0069 – “FIG. 6 is a flow chart showing an example of processing executed in the wind estimation system. The processing shown in FIG. 6 is executed when the control unit 11 operates in accordance with a program stored in the storage unit 12 and the control unit 21 operates in accordance with a program stored in the storage unit 22”; para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”).
Batla further discloses:
“the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 11:  The Mukai/Shorter/Dannevik/Batla combination disclose the method of claim 10 (see the rejection for claim 10).
Mukai further discloses:
”wherein the executable instructions further: store the collected data in a repository; and” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”)
“generate a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).

Regarding Claim 12:  The Mukai/Shorter/Dannevik/Batla combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
“the executable instructions further schedule the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the scheduling the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format. In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction).
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 13:  The Mukai/Shorter/Dannevik/Batla combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
”wherein the executable instructions further redirect the UAS to operate in the selected location and altitude, wherein the determining the micro-weather conditions utilizing the one or more sensor devices associated with the UAS occurs after the redirecting the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”)
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).


Regarding Claim 14:  The Mukai/Shorter/Dannevik/Batla combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
“wherein the executable instructions further determine the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurring while the UAS is traveling or within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 15: Mukai discloses:
“A computer program product for, by one or more processors, using an unmanned aerial system (UAS) in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:” (para 0009 – “A program according to the present invention causes a computer to function as movement instruction means for instructing a UAV to move, the UAV including a sensor unit that detects information about a position change, fall control means for causing the UAV to free fall after the UAV moves according to the instruction of the movement instruction means, and estimation means for estimating at least one of a wind direction and a wind speed at a fall position based on the information about the position change detected by the sensor unit during a fall of the UAV”);
“an executable portion that determines the micro-weather conditions at the selected location and altitude utilizing a plurality of sensor devices associated with the dispatched UAS” (para 0016 – “the wind estimation system further includes measuring position receiving means for receiving, from a user, an instruction of a location to measure wind”; para 0040 – “the measuring position is specified by the latitude/longitude information and the altitude information”; para 0102 – “although the case in which the wind estimation system 1 is used in a golf course is taken as an example, the wind estimation system 1 may be used for measuring wind at any position, and applied to various purposes other than golf. For example, the wind estimation system 1 may be used for measuring wind in sports or leisure other than golf, or measuring wind at any position, such as on the water”).
Mukai is silent on:
“an executable portion that receives a request, from a user via a network,  for current weather information with respect to micro-weather conditions at a selected location and altitude; an executable portion that determines whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user; an executable portion that, responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatches the UAS to the selected location and altitude; and wherein at least a 
However, Shorter discloses:
“an executable portion that receives a request, from a user via a network, for current weather information with respect to micro-weather conditions at a selected location and altitude” (Fig. 3, network 140; para 0057 – “Weather module 334 may be configured to track and store information related to weather that may affect aviation, such as by providing access to a collection of real-time, forecasted and predictive weather products… Weather module 334 may receive data and/or forecasts from third-party devices 130… Forecasts may include past forecasts, current forecasts (i.e., anticipated future weather conditions), current weather conditions, and/or predictive forecasts.”; para 0082 – “Mobile application device 354 may transmit a request for information via flight plan API 318 (step 720). For example, mobile application (i.e. user, added by examiner) device 354 may request airport information, weather information”; Figs. 14-16; para 0101 – “weather tool 630 may provide a user with current weather and future weather forecasts, including precipitation, wind, pressure, cloud cover, temperatures, visibility, etc.”; para 0104 – “weather tool 630 may provide information based on a location of mobile application device 354. This information may include nearby weather information (interpreted as micro-weather, added by examiner)”).
“an executable portion that determines whether any current weather data observed at the selected location and altitude is sufficient to respond to the request for the current weather information requested by the user” (para 0083 – “Mobile application device 354 may receive the requested information from flight planning system 110 via flight plan API 318 (step 730). … Mobile application device 354 may receive additional input from a user and may further communicate with flight planning system 110 (and/or a third-party device 130) to request and receive additional information”; para 0088 – “Mobile application device 354 may subsequently access stored information and display it via interface hardware 430 (step 840). For example, a user may request information associated with an airport, which may be recalled by mobile application device 354 from memory hardware 410.)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Shorter, in order to improve the accuracy of the determination of micro-weather condition for the specific local site.
Both Mukai and Shorter are silent on:
“an executable portion that, responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and 
However, Dannevik discloses:
“an executable portion that, responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude” (para 0034 – “Another embodiment of the present invention is to utilize a methodology for determination of the optimal place and time at which additional initialization data from mobile sensors (including un-manned aerial system UAS) will be most useful, as a function of the current weather conditions, and optimally deploying the mobile sensors for additional data gathering... In order to more accurately predict weather conditions, weather sensor data may be useful aerially and/or at a specific location… This methodology can provide a system for optimal deployment of UAS-borne sensors to improve the prediction of weather conditions that are of most interest to a variety of particular business (or client) interests ”; para 0220 – “The UAS fleet location and Capacity is also provided such that the optimization model can generated and transmit control commands to deploy the UAS fleet to a particular location, at a particular altitude”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter combination, as taught by Dannevik, in order to improve the accuracy of the determination of micro-weather condition for the specific local site by detecting the weather conditions threshold in time.
	Mukai/Shorter combination and Dannevik are silent on:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro- weather conditions and at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions”.  
However, Batla discloses:
“utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”); 
“at least a second of the plurality of sensor devices, having primary functionality not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions” (para 0066 – “UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260… the feedback may include information received by sensors of UAV 220, such as visual information received from electromagnetic spectrum sensors of UAV 220 (e.g., images of obstacles), temperature information, wind conditions (i.e. information not explicitly related to obtaining weather measurements notwithstanding related to a flight of the UAS, obtains information used to deduce the micro-weather conditions, added by examiner)”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the 

Regarding Claim 17: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that: collects data relating to the micro-weather conditions using the plurality of sensor devices associated with the UAS” (para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”);  
 “stores the collected data in a repository; and” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”); and
“generates a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).
Mukai is silent on:
“using the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information”.
Batla further discloses:
“the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc. In some implementations, UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to 

Regarding Claim 18: Mukai/Shorter/Dannevik/Batla combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that schedules the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the scheduling of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format. In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction”).
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 19: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
”further including an executable portion that redirects the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the redirecting of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”).  
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
Batla further discloses:
“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Regarding Claim 20: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that determines the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurring while the UAS is traveling within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).
   Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  

“the plurality of sensor devices associated with the UAS” (para 0019 – “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.); biological sensors; chemical sensors; etc.”; para 0040 – “the real time information may include information that is provided in real time or near-real time, such as weather information…  the other UAVs 220 and/or air traffic may be equipped with sensors that detect weather information in a particular geographical region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai/Shorter/Dannevik/Batla combination, as taught by Batla, in order to improve the accuracy of the determination of micro-weather condition for the specific local site utilizing multiple sensors having different sensing capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140343765A1 to Suiter et al. (hereinafter Suiter) discloses the mission monitor and controller for autonomous unmanned vehicles.
US20160370800A1 to Chau et al. (hereinafter Chau) discloses the systems and methods for remote distributed control of unmanned aircraft.
US20170069214A1 to Dupray et al. (hereinafter Dupray) discloses systems and methods for unmanned aerial vehicles.
US20190088145A1 to Chambers et al. (hereinafter Chambers) discloses air traffic management system for unmanned aerial vehicles.
US20200250993A1 to Li et al. (hereinafter Li) discloses protocol design for unmanned aerial system (UAS) traffic management (UTM)
US20200363199A1 to Jensen (hereinafter Jensen) discloses the altitude initialization and monitoring system for monitoring and tracking unmanned aircraft systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                          

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863